20-11254-jlg       Doc 477        Filed 07/07/20 Entered 07/07/20 19:43:03                    Main Document
                                               Pg 1 of 3



                                            Hearing Date and Time: July 30, 2020 at 11:00 AM (ET)
                                                 Objection Deadline: July 21, 2020 at 4:00 PM (ET)

Richard J. Cooper
Lisa M. Schweitzer
Luke A. Barefoot
Thomas S. Kessler
CLEARY GOTTLIEB STEEN & HAMILTON LLP
One Liberty Plaza
New York, New York 10006
Telephone: (212) 225-2000
Facsimile: (212) 225-3999

Counsel to the Debtors
and Debtors-in-Possession

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                                 x
    In re:                                                       :   Chapter 11
                                                                 :
    LATAM Airlines Group S.A., et al.,                           :   Case No. 20-11254 (JLG)
                                                                 :
                                              Debtors. 1         :   Jointly Administered
                                                                 :
                                                                 :
                                                                 x




1
         The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification
number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte
Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K);
LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A.
(XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (N/A); Holdco Colombia II SpA (76-
9310053); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A.
(XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines
Services Inc. (XX-XXXXXXX). For the purpose of these Chapter 11 Cases, the service address for the Debtors is: 6500
NW 22nd Street Miami, FL 33131.
20-11254-jlg       Doc 477        Filed 07/07/20 Entered 07/07/20 19:43:03                    Main Document
                                               Pg 2 of 3



                NOTICE OF THE DEBTORS’ MOTION FOR AN ORDER
            ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
             AND REIMBURSEMENT OF EXPENSES OF PROFESSIONALS

                PLEASE TAKE NOTICE that on May 26, 2020 (the “Petition Date”), LATAM
Airlines Group S.A. (“LATAM Parent”) and its debtor affiliates, as debtors and debtors-in-
possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), 2 each filed a
voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101 et seq. (the “Bankruptcy Code”) with the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”).

               PLEASE TAKE FURTHER NOTICE that on July 7, 2020, the Debtors filed
the Debtors’ Motion for an Order Establishing Procedures for Interim Compensation and
Reimbursement of Expenses of Professionals, ECF No. 476 (the “Motion”). A hearing (the
“Hearing”) on the Motion will be held before the Honorable Judge James L. Garrity Jr., United
States Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New York,
at the United States Bankruptcy Court for the Southern District of New York, One Bowling
Green, Room 723, New York, New York 10004. The Hearing will commence on July 30, 2020,
at 11:00 A.M. (Prevailing Eastern Time). In light of the COVID-19 pandemic, the Hearing
will only be conducted telephonically.

                PLEASE TAKE FURTHER NOTICE that parties wishing to participate in the
Hearing must make arrangements through CourtSolutions LLC (www.courtsolutions.com).
Instructions to register for CourtSolutions LLC are attached to General Order M-543. Any
objections or responses to entry of the final order shall be filed no later than July 21, 2020 at
4:00 P.M. (Prevailing Eastern Time), and served as required by the Order Implementing
Certain Notice and Case Management Procedures, Docket No. 112 (the “Case Management
Order”).

               PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and
served with respect to the Motion, the Debtors shall, on or after the Objection Deadline, submit
to the Bankruptcy Court an order substantially in the form annexed as Exhibit A to the Motion,
which order the Bankruptcy Court may enter with no further notice or opportunity to be heard.

                PLEASE TAKE FURTHER NOTICE copies of the Motion can be viewed
and/or obtained by: (i) accessing the Court’s website at www.nysb.uscourts.gov, or (ii) from the
Debtors’ proposed notice and claims agent, Prime Clerk LLC, located at One Grand Central
Place, 60 East 42nd Street, Suite 1440, New York, New York 10165, at
https://cases.primeclerk.com/LATAM or by calling +1 212 257 5450. Note that a PACER
password is needed to access documents on the Court’s website.

               PLEASE TAKE FURTHER NOTICE that the Hearing may affect your rights.
Please read the Motion carefully and, if you have one available, discuss it with your attorney. (If
you do not have an attorney, you should consider consulting with one.)

2
   LATAM Parent, and its Debtor and non-Debtor subsidiaries and affiliates are collectively referred to as
“LATAM”.
20-11254-jlg    Doc 477     Filed 07/07/20 Entered 07/07/20 19:43:03           Main Document
                                         Pg 3 of 3



                PLEASE TAKE FURTHER NOTICE that if you oppose the relief requested in
the Motion, or if you want the Court to hear your position on the Motion, then you or your
attorney must attend the Hearing. If you or your attorney do not follow the foregoing steps, the
Court may decide that you do not oppose the relief requested in the Motion and may enter orders
granting the relief requested by the Debtors.


  Dated:     July 7, 2020                  /s/ Luke A. Barefoot
             New York, New York            Richard J. Cooper
                                           Lisa M. Schweitzer
                                           Luke A. Barefoot
                                           Thomas S. Kessler
                                           CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                           One Liberty Plaza
                                           New York, New York 10006
                                           Telephone: (212) 225-2000
                                           Facsimile: (212) 225-3999


                                           Counsel to the Debtors and Debtors-in-Possession
